

116 HR 6540 IH: Agricultural Security Risk Review Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6540IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Lucas (for himself and Ms. Fudge) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Defense Production Act of 1950 to include the Secretary of Agriculture as a member of the Committee on Foreign Investment in the United States, and for other purposes.1.Short titleThis Act may be cited as the Agricultural Security Risk Review Act. 2.Membership of the Committee on Foreign Investment in the United StatesSection 721(k)(2) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(2)) is amended—(1)by redesignating subparagraphs (H) through (J) as subparagraphs (I) through (K), respectively; and(2)by inserting after subparagraph (G) the following:(H)The Secretary of Agriculture..